Citation Nr: 0002562	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-42 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of a proper initial rating for residuals of 
asbestos exposure, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to April 
1961.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was remanded in June 1998, and it is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's residuals of asbestos exposure are no more 
than definitely symptomatic with pulmonary fibrosis and 
moderate dyspnea on extended exertion.

3.  The veteran's Forced Vital Capacity (FVC) was 95-percent 
predicted and his Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 73-
percent predicted in March 1999, according to a VA pulmonary 
function examination report.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of asbestos exposure have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6801 prior to October 7, 
1996, and Diagnostic Code 6833 from October 7, 1996 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that his asbestosis will develop 
into lung cancer and he will die as a result; thus, his 
initial rating for residuals of asbestos exposure should be 
higher than 10 percent.  As a preliminary matter, the Board 
finds that the veteran's claim for a higher initial rating is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Fenderson v. West, 12 Vet.App. 119, 126 (1999).  
When a veteran submits a well-grounded claim, the VA must 
assist him in developing facts pertinent to that claim.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a) (West 1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating diseases of the lungs were changed, 
effective October 7, 1996.  See Rating Schedule 
Nontuberculous Diseases, 61 Fed. Reg. 52, 695 (1996) 
(codified at 38 C.F.R. § 4.97).  In Karnas v. Derwinski, 1 
Vet.App. 308 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
held that the new rating criteria regarding mental disorders 
could not have retroactive application prior to October 7, 
1996.  Therefore, in this case, the Board has evaluated the 
veteran's service-connected residuals of asbestos exposure 
under both the criteria prior to and from October 7, 1996.

The RO service connected the veteran's residuals of asbestos 
exposure in August 1996 and assigned him a 10 percent 
evaluation under DC 6801 with the criteria in effect before 
October 7, 1996.  Although the rating schedule did not 
provide a DC for residuals of asbestos exposure, the 
veteran's service-connected disability was rated analogous to 
pneumoconiosis because the anatomical localization and 
symptomatology were closely analogous.  38 C.F.R. § 4.20.  
Under DC 6801, before October 7, 1996, a 10 percent 
evaluation was warranted for pneumoconiosis that was 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A 30 percent evaluation was 
warranted for moderate pneumoconiosis with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent 
evaluation was warranted for severe pneumoconiosis with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent evaluation was warranted for pronounced 
pneumoconiosis with extent of lesions comparable to far 
advanced pulmonary tuberculosis or pulmonary function tests 
confirming a markedly severe degree of ventilatory deficit; 
with dyspnea at rest and other evidence of severe impairment 
of bodily vigor producing total incapacity.  38 C.F.R. 
§ 4.97, DC 6801.

A medical report dated January 1990 from Michael J. Cohen, 
M.D., largely concerns an automobile accident and resulting 
neck and back injuries.  However, Dr. Cohen's impression of 
the veteran also included "suspect asbestos exposure, with 
some diaphragmatic pleural calcification."

A medical report dated September 1995 from Robert G. 
Sickinger, D.O., reflects that the veteran was "an engine 
man, and may have had significant asbestos exposure at that 
time."  On physical examination, the veteran had mild 
injection of the conjunctivae and tympanic membranes.  There 
was no erythema of the posterior pharynx.  His chest was 
symmetrical with equal air excursion.  His lungs were clear 
to auscultation bilaterally.  Dr. Sickinger diagnosed 
"asbestos related disease.  Rule out asbestosis."

According to a CT scan of the chest by D. K. Campbell, M.D., 
at the Good Samaritan Hospital in September 1995, there were 
calcified mediastinal nodes but no obvious evidence of 
mediastinal or hilar adenopathy.  The lung parenchyma itself 
was within normal limits.  Dr. Campbell's  impression was 
that there was extensive pleural plaquing and extensive 
pleural calcification along the hemidiaphragms suggesting 
asbestos exposure.

According to a pulmonary function test performed in September 
1995, the veteran's FVC was 89-percent predicted and his DLCO 
was not recorded.  The examiner's interpretation was mild 
airway obstruction.  The obstruction may have been 
underestimated because the expiration time was less than five 
seconds.  However, a low FEV.5 suggested "poor initial 
effort."  His MVV's low relation to his FEV-1 suggested 
"poor initial effort and/or neuromuscular disorder."

The veteran underwent a VA examination in June 1996.  He 
complained of chronic fatigue as well as shortness of breath 
and easy fatigability.  Objectively, there was evidence of 
dry crepitant rales in both lung fields as well as decreased 
breath sounds in both lungs.  The examination report 
indicates that there was no evidence of an active malignant 
disease at that time, but it also reflected that the 
veteran's asbestosis of the lungs was in an active condition.  
The examiner diagnosed active asbestosis per history.  A 
radiologic consultation report dated June 1996 shows that 
there were extensive areas of soft tissue density subtending 
the periphery of the bony thorax which likely represented 
pleural plaques.  A pleural plaque on the right side in the 
apical region measured at least two centimeters deep from the 
ribs.  According to a pulmonary function test, the veteran's 
FVC was 83-percent predicted; his DLCO was 105-percent 
predicted.  

A letter dated October 1995 from Dr. Sickinger reflects that 
the veteran's recent pulmonary function study was 
"essentially normal."  The recent CT of the chest showed 
extensive pleural plaquing and pleural calcification along 
the hemidiaphragms.  Dr. Sickinger noted that the radiologist 
dictating the report said that an early localized 
mesothelioma could not be ruled out.  Based on the above, Dr. 
Sickinger diagnosed asbestos-related disease consisting of 
pleural plaques and pleural calcifications.  There was no 
sign of asbestosis at that time, according to Dr. Sickinger.

A letter dated October 1996 from Dr. Sickinger shows that the 
veteran complained of some shortness of breath.  He denied 
any cough or hemoptysis.  Dr. Sickinger noted that the CT 
scan done about one year prior to his letter indicated that 
the veteran had a diagnosis of asbestos-related disease, that 
there was no sign of asbestosis or scarring at the parenchyma 
of the lung, and there was no significant evidence of 
restrictive lung disease.  On physical examination, the 
veteran's lungs were clear to auscultation bilaterally.  Dr. 
Sickinger wanted to repeat complete pulmonary function 
studies.

A radiologic consultation report dated February 1995 reflects 
that the veteran had cardiomegaly and some old healed 
granulomatous disease.  The interstitial changes appeared 
less marked in comparison to the previous examination.  
Pleural plaques were noticed bilaterally.  Some calcific 
pleural plaques were noticed in the diaphragmatic pleura 
bilaterally.  The presence of pleural plaques was consistent 
with asbestos exposure.

A letter from James G. Laws, D.O., dated in February 1999 
shows that the veteran was diagnosed with asbestosis.  Dr. 
Laws reported that there was a small area of inferior wall 
abnormality which was probably due to diaphragmatic 
attenuation.  No pulmonary function test was performed at 
that time.

A VA examination report dated March 1999 shows that the 
veteran was in no acute distress.  There was no evidence of 
clubbing, cyanosis, or labored breathing.  According to a 
pulmonary function study done at that time, the veteran's FVC 
was 95-percent predicted.  His DLCO was 73-percent predicted.  
Outpatient treatment reports by the VA dated December 1998 to 
April 1999 show that the veteran's FVC was normal.  After 
bronchodilator administration, there was no significant 
change in the FVC.

A letter dated April 1999 from Dr. Sickinger shows that the 
veteran had an increased cough at night.  The veteran denied 
any hemoptysis, fever, chills, or chest pain.  He had a 
cardiac evaluation by Dr. Laws and his treadmill test was 
good.  An examination of the lungs revealed minimal 
expiratory wheezing and crackles in the bases.  Dr. Sickinger 
diagnosed mild obstructive pulmonary disease, chronic, and 
asbestosis with asbestos-related disease.

A CT scan of the veteran's chest in September 1999 showed 
that there was cardiomegaly and an old healed granulomatous 
disease.  Pleural plaques were noticed bilaterally.  There 
was some scarring and fibrosis and there was probably some 
calcification in the diaphragmatic pleura posteriorly in the 
left.  The examiner suggested clinical correlation with any 
asbestos exposure.

In this case, the veteran's residuals of asbestos exposure 
were definitely symptomatic with pulmonary fibrosis and 
moderate dyspnea on extended exertion.  The veteran often 
complained of shortened breath and wheezing.  The competent 
medical evidence shows that the veteran had pleural plaques, 
and he had cardiomegaly as of February 1995.  However, the 
veteran did not have considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  Rather, he was able to do fairly well on the 
treadmill test performed by Dr. Laws in April 1999.  Dr. 
Sickinger has stated that the veteran's lungs had minimal 
expiratory wheezing and crackles in the bases and that the 
pulmonary function test in June 1996 was "essentially 
normal."  The criteria for a rating in excess of 10 percent 
require that moderate dyspnea on slight exertion be confirmed 
by pulmonary testing.  Although the veteran has pleural 
plaques, a CT scan in September 1995 by Dr. Campbell showed 
that the veteran's lung parenchyma was within normal limits 
at that time.  Another examiner's impression in September 
1995 was that the veteran only had mild airway obstruction.  
The Board is cognizant of the veteran's fears that his 
residuals of asbestos exposure will lead to some other 
disease, but the Board must apply the rating criteria to his 
present medical condition, and cannot speculate on the 
possible development of other pulmonary diseases in the 
future.  Considering the pulmonary tests and other competent 
medical evidence of record, the Board concludes that the 
criteria for an initial rating in excess of 10 percent have 
not been met under the regulations prior to October 7, 1996.

Under the criteria from October 7, 1996, the regulations 
provide a DC for asbestosis, and the veteran's service-
connected disability has been rated under this code, DC 6833.  
Under DC 6833, a 10 percent evaluation is warranted for an 
FVC of 75- to 80 percent predicted, or; DLCO (SB) of 66- to 
80-percent predicted.  A 30 percent evaluation is warranted 
for an FVC of 65- to 74 percent predicted, or; DLCO (SB) of 
56- to 65-percent predicted.  A 60 percent evaluation is 
warranted for an FVC of 50- to 64-percent predicted, or; DLCO 
(SB) of 40- to 55-percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 100 percent evaluation is 
warranted for FVC less than 50-percent predicted, or; DLCO 
less than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, DC 6833 (1999).

Under the revised criteria, the Board also concludes that an 
initial rating in excess of 10 percent is not warranted.  As 
stated above, the pulmonary function test performed in 
September 1995 reflected that the veteran's FVC was 89-
percent predicted.  In June 1996, his FVC was 83-percent 
predicted and his DLCO was 105-percent predicted.  A VA 
examination report dated March 1999 revealed that the 
veteran's FVC was 95-percent predicted and his DLCO was 73-
percent predicted.  All of these results indicate that an 
initial rating in excess of 10 percent is not warranted under 
the criteria from October 7, 1996.


ORDER

An initial rating in excess of 10 percent for residuals of 
asbestos exposure is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

